Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 02/10/2021, are accepted and do not introduce new matter. 
Claims 21-37 and 39-41 are pending; claims 1-20 and 38 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 36 discloses “a bag”. However, independent claim 21 already discloses a bag. Therefore, it is unclear if there are one or more than one distinct bags. This is considered double inclusion, which renders the claim indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-27, 30-32, 34-37 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parkinson (U.S. 5,056,603) in view of Brilmyer (U.S. 2013/0146603).
Regarding claim 21, Parkinson teaches a fire and smoke containment and extinguishing apparatus comprising: a bag (bag 1) permanently sealed on all edges except one edge (as seen in Fig 2, all edges except the top edge are sealed), said except one edge is reversibly sealable (top side is sealable and unsalable through fastening strips 18 and 19), said bag comprising an inner recess (defined by inside of bag 1) defined by two or more walls (side walls 10) formed by said permanently sealed edges (as seen in fig 2), said inner recess is of size to receive and contain a battery operated device producing fire, smoke, toxic fumes, excess heat or combinations thereof (bag 1 is capable of receiving any device inside its recess, including a device that might cause a fire or smoke, as claimed. Such devices could be computers, battery 
	Brilmyer teaches a fire containment case for a battery operated device having a filter system (24) hat vents treated gasses (i.e. filtered gasses) to the atmosphere through vents (25), as disclosed in paragraph 0020. This relieves pressure from inside the container. 
	Parkinson and Brilmyer are analogous art because they both teach a container mechanism for extinguishing fires inside the container. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Parkinson to incorporate the teachings of Brilmyer to provide a vent system to filter harmful gasses that may cause injury or illness to people around the device (as disclosed in par 0020 of Brilmyer), this would render the apparatus of Parkinson safer for public use.  
Note: all references made in parenthesis hereafter are referencing Parkinson, unless otherwise stated. 
claim 22, Parkinson and Brilmyer teach the apparatus of claim 21, wherein said two or more walls defining said inner recess comprise two or more layers of materials (each side wall 10 comprises a layer of material; two layers are present).
Regarding claim 23, Parkinson and Brilmyer teach the apparatus of claim 21, wherein said one or more seals comprise a closure selected from the group consisting of zipper, straps, snaps, hook and loop closures, and combinations thereof (18 and 19 are a hook and loop type, i.e. Velcro).
Regarding claim 24, Parkinson and Brilmyer teach the apparatus of claim 23, wherein said one or more seals is a hook and loop closure (as seen in Fig 2, 18 and 19 Velcro, which is a type of hook and loop).
Regarding claim 25, Parkinson and Brilmyer teach the apparatus of claim 21, further comprising a flap (5) covering said one or more seals (as seen in Fig 2).
Regarding claim 26, Parkinson and Brilmyer teach the apparatus of claim 25, wherein the flap covering comprises a hook and loop closure (as seen in Fig 2, the flap 5 comprises closure 16 and 17, which are Velcro, i.e. hook and loop).
Regarding claim 27, Parkinson and Brilmyer teach the apparatus of claim 21, wherein said fire extinguishing agent is at least one of a gas, foam, dry chemical, gel, water, other liquid, clean agent, wet chemical or combinations thereof (heat retardant 40 is defined as a gas – col 2, lines 50-61).
Regarding claim 30, Parkinson and Brilmyer teach the apparatus of claim 27, wherein said fire extinguishing agent comprises water, other liquid, or a combination thereof (the fire extinguishing agent comprising a liquid – col 2, lines 34-43).
claim 31, Parkinson and Brilmyer teach the apparatus of claim 28, wherein said fire extinguishing agent is in communication with said inner recess (as seen in Fig 2 and 3, agent is inside cylinder 30).
Regarding claim 32, Parkinson and Brilmyer teach the apparatus of claim 27, wherein said fire extinguishing agent is within said walls of said inner recess (as seen in Fig 2 and 3, agent is inside cylinder 30).
Regarding claim 34, Parkinson and Brilmyer teach the apparatus of claim 33, wherein said inner recess is sized to receive any one of laptop computers, tablet devices, e-readers, cell phones, smart phones, mp3 players, digital cameras, digital video cameras, curling irons, personal video games systems or combinations thereof (bag 1is capable of receiving any of the claimed objects).
Regarding claim 35, Parkinson and Brilmyer teach the apparatus of claims 21, further comprising one or more handles (12).
Regarding claim 36, Parkinson and Brilmyer teach the apparatus of claim 21, wherein said two or more walls form a bag (bag 1).
Regarding claim 37, Parkinson and Brilmyer teach the apparatus of claim 25, wherein said flap comprises a strap (as seen in Fig 2).
Regarding claim 39, Parkinson and Brilmyer teach the apparatus of claim 21, further comprises at least one temperature sensor (melting plug 32 acts as a temperature sensor) that monitors a temperature of the inner recess (plug 32 melts when temperature exceeds a predetermined threshold, thus the sensor monitors for high temperatures in the inner recess).
claim 40, Parkinson and Brilmyer teach the apparatus of claim 22, wherein said fire extinguishing agent is within the two or more layers of said two or more walls of said apparatus (as seen in Fig 2 and 3).


Claims 28, 29 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parkinson (U.S. 5,056,603) in view of Brilmyer (U.S. 2013/0146603); further in view of Mathis (U.S. 2012/0118590).
Regarding claim 28, Parkinson and Brilmyer teach the apparatus of claim 27. However, Parkinson does not teach said fire extinguishing agent comprising a gel.
Mathis teaches a fire fire-extinguishing composition comprising a gel (paragraph 0022).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Parkinson to incorporate the teachings of Mathis to provide a fire extinguishing agent comprising of a gel in order to ensure a durable agent that reduces the chance of re-ignition of fire (paragraph 0014). 
Regarding claim 29, Parkinson and Brilmyer teach the apparatus of claim 27. However, Parkinson does not teach said fire extinguishing agent comprising water.
Mathis teaches a fire fire-extinguishing composition comprising the step of mixing a water-thickening agent with a foaming agent (paragraph 0012).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Parkinson to incorporate the teachings of Mathis to provide a fire extinguishing agent comprising of water in order to ensure a durable agent that reduces the chance of re-ignition of fire (paragraph 0014). 
claim 33, Parkinson and Brilmyer teach the apparatus of claim 32. However, Parkinson does not teach said fire extinguishing agent being a gel within said walls of said inner recess.
Mathis teaches a fire fire-extinguishing composition comprising a gel (paragraph 0022).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Parkinson to incorporate the teachings of Mathis to provide a fire extinguishing agent comprising of a gel in order to ensure a durable agent that reduces the chance of re-ignition of fire (paragraph 0014). 

Claim 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parkinson (U.S. 5,056,603) in view of Brilmyer (U.S. 2013/0146603); further in view of Hesch et al (U.S. 2009/0014188).
Regarding claim 41, Parkinson and Brilmyer teach the apparatus of claim 21. However, Parkinson does not teach the apparatus further comprising fire resistant gloves.
	Hesch teaches a pair of gloves that are able to withstand the temperatures created by a lithium ion battery fire (paragraph 0026).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Parkinson to incorporate the teachings of Hesch to provide the apparatus with fire resistant gloves capable of withstanding battery fires in order to handle the bag and the insides in the event of a fire. 

Response to Arguments
Applicant’s arguments with respect to claims 21-37 and 39-41 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 02/10/2021 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

	/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752